Citation Nr: 0602795	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-27 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1966.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the RO in Cleveland, 
Ohio, which in pertinent part, denied service connection for 
PTSD.

The Board notes that the veteran presented testimony during 
an appeals hearing via video conference before the 
undersigned Acting Veterans Law Judge in December 2005.  A 
copy of the hearing transcript issued following the hearing 
is of record.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that service connection is warranted for 
PTSD.

The veteran testified in a December 2005 video conference 
hearing before the undersigned, that he was currently seeking 
treatment from J. Skinner, LFMT.  He explained that J. 
Skinner was a contract counselor for the Vet Center in 
Warwick and her private practice was located in Middletown.  
The most current record of treatment from J. Skinner is dated 
in June 2004.  Therefore, records from J. Skinner dated from 
2004 to the present should be sought.  VA has an obligation 
to seek relevant treatment records that are adequately 
identified.  38 U.S.C.A. § 5103A(c) (West 2002).

Also, during the veteran's December 2005 hearing, he 
testified that he is in receipt of Social Security Disability 
benefits due to his PTSD.  The claims folder does not reflect 
that the Social Security Administrations (SSA) decision and 
records underlying that decision have been obtained.  The 
United States Court of Appeals for Veterans Claims (Court) 
has imposed a virtually absolute duty to obtain Social 
Security records.  Woods v. Gober, 14 Vet. App. 214, 222 
(2000); Baker v. West, 11 Vet. App. 163, 169 (1998).  Thus, 
VA must obtain all SSA records pertinent to the veteran's 
medical history.   

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e. in accordance with DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).

In numerous statements from the veteran, as well as during 
the veteran's hearing, he reported various stressors, which 
occurred during his active duty.  He reported that his 
military occupational specialty (MOS) was instrument 
repairman.  As part of his MOS he was required to fly on 
different types of aircraft in Vietnam.  Specifically, he 
recalled flying in missions to Vung Tau, Vietnam.  He also 
recalled one incident in which he flew in a C 130 from Clark 
Field Air Base to Vietnam, and once they arrived in the 
fields of Vietnam they came under fire.  During the veteran's 
hearing, the veteran's representative referenced his 
temporary duty order which showed that he flew through 
various parts of Vietnam, including Bien Hoa, Tan Son Nhut 
Air Force Base and Vung Tau Air Force Base.  The veteran 
reported that he participated in Operation Big Shoot.  He 
also reported that he was required to transport dead soldiers 
from Vietnam to Clark Field Air Base.  Lastly, he submitted 
evidence which showed the names of numerous individuals he 
served with which were killed during active duty.  

The veteran's claim currently lacks credible supporting 
evidence for these stressors as it does not appear that the 
service department has been contacted to confirm the reported 
stressors.  Therefore, VA should prepare a summary of all the 
veteran's claimed stressors and submit the summary along with 
a copy of the veteran's separation documents and all 
associated service documents to the United States Army and 
Joint Service (JSSRC).  

The veteran has undergone multiple psychiatric examinations.  
Private treatment reports from N. T. Chernov, dated from 
October 2001 to October 2003 and various treatment reports 
from J. K. Skinner, LMFT, dated from November 2003 to June 
2004, show continuing treatment for PTSD.  Private 
psychiatric examination reports from J. A. Greene, Ph. D., 
dated in May 2003 and June 2005 reflect diagnoses of PTSD.  
Lastly, a VA examination report dated in May 2004 reflected a 
diagnosis of PTSD and the examiner noted that the diagnosis 
was contingent upon verification of the veteran's alleged in-
service stressors.  However, in May 2005, the same VA 
examiner, opined that the veteran did not meet the current 
criteria consistent with a diagnosis of PTSD.  

Given the conflicting diagnoses, the Board finds that a new 
examination is needed to clarify the diagnosis, and its 
relationship to service.  38 U.S.C.A. § 5103A(d) (West 2002).

In view of the foregoing, this case is remanded for the 
following:

1.  Take the necessary steps to obtain 
records of the veteran's treatment by J. 
Skinner, LFMT, from 2004 to the present.
 
2.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
Disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  Prepare a letter asking JSRRC to 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressors.  Provide JSRRC 
with a detailed description of the 
alleged stressors identified by the 
veteran.  Provide JSSRC with copies of 
any personnel records obtained showing 
service dates, duties, and units of 
assignment.  

4.  Afford the veteran a psychiatric 
examination. The examiner should review 
the claims folder, including a copy of 
this remand in conjunction with the 
examination, and should acknowledge 
such review.  The examiner should 
report all current diagnoses and should 
express opinions as to 1) whether it is 
at least as likely as not (50 percent 
probability or more) that any diagnosed 
disability, including PTSD, had its 
onset in service, and 2) whether the 
diagnosed disability, including PTSD, 
is related to a stressor which has been 
actually verified.  If the examiner 
finds that the veteran does not meet 
the criteria for the diagnosis of PTSD, 
the examiner should explain the reasons 
for this conclusion.  The examiner 
should also provide a rationale for any 
other opinions provided in the 
examination report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

6.  Then the RO should re-adjudicate 
the claim, and if it remains denied, 
the RO should issue a supplemental 
statement of the case. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

